Citation Nr: 0210138	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  94-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

The propriety of the initial, 70 percent evaluation from 
October 11, 1991 for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office at Louisville, 
Kentucky.

A hearing concerning the evaluation of the veteran's PTSD was 
held at the RO before the undersigned Member of the Board in 
March 1994.  In October 1990, a personal hearing was held at 
the RO.  Hearing transcripts are of record.

In February 1996, the Board remanded the claim concerning the 
evaluation of the veteran's PTSD for additional development.  
After accomplishing this development, the RO, in March 1997, 
increased the evaluation of the disability from 30 percent to 
the current 70 percent from October 11, 1991.  In April 1998, 
the Board reviewed the claim and issued a decision in which 
it denied an evaluation greater than that granted by the RO.  
The veteran appealed the decision of the Board to the United 
Stated Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (the Court).  In October 1998, the VA General Counsel 
and the appellant filed a Joint Motion for Remand and to Stay 
Further Proceedings. In this motion, the parties requested 
that the Court vacate the April 1998 decision of the Board 
and remand the case to the Board to readjudicate the claim 
and provide additional reasons and bases for its findings and 
conclusions.  By order dated in October 1998, the Court 
granted the joint motion.  Thereafter, in March 1999, the 
Board remanded the claim to the RO so that additional 
development could be performed.  In February 2002, after 
carrying out the instructions of the Board, the RO issued a 
supplemental statement of the case in which it continued to 
deny entitlement to an evaluation in excess of the existing 
70 percent.

In its February 1996 Remand, the Board noted that an implied 
claim of entitlement to a TDIU rating had been raised.  In a 
March 1997 rating decision, notice of which was provided to 
the veteran and his representative in June 1997, the RO 
determined that his service-connected disabilities did not 
warrant such rating.  The veteran and his representative 
filed a notice of disagreement with this decision which, 
being submitted in October 1997, was timely.  The RO has 
never provided a statement of the case in response to the 
notice of disagreement.  However, because in the decision 
that follows the Board has granted a 100 percent rating for 
the veteran's PTSD from October 11, 1991 and it appears to 
the Board that the implied claim for a TDIU rating was raised 
after that date, the issue is now moot.  Therefore, the Board 
will not remand the TDIU claim for issuance of a statement of 
the case.  Cf. Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).


FINDINGS OF FACT

1.  The veteran suffers from PTSD and muscular dystrophy.

2.  The veteran is unemployable because of his PTSD and his 
muscular dystrophy.

3.  Most of the Global Assessment of Functioning Scale (GAF) 
scores received by the veteran since October 11, 1991 have 
not been greater than 50.

4.  Medical opinion of record has not differentiated between 
the symptomatology attributable to the PTSD and that 
attributable to the muscular dystrophy in concluding that the 
veteran is incapable of obtaining and retaining employment.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met from October 11, 1991.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 38 C.F.R. § 
4.130, Diagnostic Codes 9411, 9440 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
contains extensive provisions affecting the adjudication of 
all pending claims.  See also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The new law heightens VA's duties to assist the 
claimant in development of evidence, and to provide notices, 
pertinent to the claim and provides that these obligations 
must be fulfilled before the claim is adjudicated.

In this instance, however, because the Board is granting in 
full the benefit sought on appeal, further assistance is not 
needed to substantiate the claim.  38 U.S.C.A. § 5103A(a)(2).

ii.  Evaluation of PTSD

a.  Principles of Rating

The evaluation of the disability was increased from 30 to 70 
percent during the course of this appeal by rating action 
dated in March 1997.  However, the veteran is considered on 
this appeal to be seeking the maximum benefit allowed by law 
and regulation for his service-connected PTSD.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

This is a case in which the disability ratings at issue were 
rendered with a grant of service connection.  In such 
circumstances, the rating must address all evidence relevant 
to the nature and severity of disability from the effective 
date of service connection and accordingly, might be 
comprised of separate, or "staged," ratings based on the 
facts shown to exist during separate periods of time.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
effective date of service connection for the disability in 
concern on this appeal is October 11, 1991.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2001).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  When 
it is not possible to separate the effects of a non-service-
connected condition from those of a service-connected 
condition, VA regulations dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The evaluation of the degree of disability takes into 
competent lay evidence, when relevant thereto.  Under the 
VCAA, "competent lay evidence" means "any evidence not 
requiring that the proponent have specialized education, 
training, or experience."  Lay evidence is competent "if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(2)).  
See Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a 
medical expert is nevertheless competent to offer evidence of 
his symptoms in support of a claim for an increased 
disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

b.  PTSD Evaluation

The schedule for rating mental disorders was revised as of 
November 7, 1996.  See 61 Fed. Reg. 52,695-702 (1996).  As 
the veteran's claim was filed before that date, it will be 
resolved in accordance with the rating criteria more 
favorable to him. Karnas v. Derwinski, 1 Vet. App. 308, 312-
13. (1991); but see VAOPGCPREC 
3-2000 (2000) (revised regulations may not be applied to the 
disability as it existed their effective date).  The Board, 
in its April 1998 decision, and the RO have evaluated the 
veteran's PTSD under both sets of regulations.

Under the current rating schedule, PTSD is rated under 
Diagnostic Code 9411 in accordance with the general formula 
for evaluating mental disorders set out following Diagnostic 
Code 9440.  38 C.F.R. § 4.130.  

Under this formula, a 70 evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9411, 9440 (2001).

Under the former rating schedule, PTSD is rated under 
Diagnostic Code 9411 in accordance with formula for rating 
psychoneurotic disorders set out following that code.  Under 
this formula, the criteria for a 70 percent evaluation are 
stated as follows:  Ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The criteria for a 
100 percent evaluation are stated as follows:  The attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The Board finds that the regulations in effect prior to 
November 7, 1996 are more favorable to the veteran's claim 
for a PTSD rating of 100 percent than are the current 
regulations.

The Court has held that each of the criteria for evaluating 
psychoneurotic disorders as set out in the former rating 
schedule, 38 C.F.R. § 4.132, Diagnostic Code 9411, represents 
an independent basis for granting a 100 percent rating and 
therefore, such a rating may be granted if the veteran is 
demonstrably unable to obtain or retain employment.  Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994) (cited in Richard (Mary) 
v. Brown, 9 Vet. App. 266, 268 (1996)).  The Board finds this 
holding to be dispositive in this case.  

The competent evidence, lay and medical, as applicable, dated 
from October 11, 1991 shows that the veteran suffers from 
both PTSD and muscular dystrophy and is unable to obtain and 
retain employment because of these conditions.  Social 
Security Administration records document that in December 
1978, that agency found that the veteran became permanently 
and totally disabled in June 1978 on account of muscular 
dystrophy (after having worked as a carpenter).  These 
records also reflect that the disability determination has 
been continued, most recently in 1996.  However, it is not 
directly relevant to the adjudication of this claim that his 
muscular dystrophy alone might cause the veteran to be 
unemployable, as the Social Security Administration found 
that he had been since June 1978.  What is important is what 
the competent evidence of record shows about the impact of 
PTSD on the ability of the veteran to work.  

The veteran and his spouse have asserted and testified that 
his PTSD, in addition to impairing him socially, including 
within his immediate family, makes him incapable of 
performing a job because it undermines his ability to 
concentrate on tasks, to feel emotionally stable while trying 
to work, and to get along with other people.  In considering 
the impact of PTSD on the ability of the veteran to work, 
most of the medical and social evaluations rendered after the 
Board Remand of March 1999 have concluded that he is 
incapable of obtaining and retaining employment because of 
his PTSD, but in reaching this conclusion they have not 
differentiated between the effects of the PTSD and those of 
the muscular dystrophy.  Rather, these reports have either 
stated or suggested that the veteran is unemployable because 
of his PTSD while recognizing that he also suffers from the 
serious disease muscular dystrophy.  

Thus, the social and industrial survey of September 2000 
focuses on the impact of PTSD on the ability of the veteran 
to work and indicates that he is unemployable because of that 
condition.  However, the surveyor appears to view the PTSD 
not in isolation but as part of a complex of difficulties 
which also include muscular dystrophy.  Thus, the surveyor 
observes that the veteran's unemployability proceeds from 
PTSD "and also from Muscular Dystrophy."  Medical 
examinations conducted in April 2000 and July 2000 (as 
reported, the latter duplicates the former except to add that 
the claims file was reviewed), while noting the veteran's 
muscular dystrophy, have indicated that measurement of social 
and industrial capability by means of a GAF score is, and by 
the nature of such assessment must be, "based on . . . 
psychological, social, and occupational factors along a 
hypothetical continuum of mental health and well-being."  
During these examinations, the veteran received a GAF score 
of 48.  

Since the Board Remand of March 1999 requested that 
additional evaluation draw the distinction if possible to be 
made, between the effects of PTSD and of muscular dystrophy 
on the veteran's ability to obtain and retain employment, the 
Board infers that the medical professionals offering the 
evaluations have been unable to do so.  Thus, in the reports 
of the VA examinations of April 2000 and July 2000, "[n]o 
distinction [was] made with regards to functioning 
specifically related to posttraumatic stress disorder as 
opposed to . . . muscular dystrophy."  Instead, their 
reports have agreed with some of the medical evaluation 
rendered prior to the March 1999 Board Remand in explicitly 
eschewing such a distinction.

Thus, the report of a VA mental disorders examination 
conducted in August 1996, during which "[p]ost-traumatic 
stress disorder, dysthymia" was diagnosed on Axis I and 
"[m]uscular dystrophy, rule out neurogenic bladder, rash of 
unknown etiology" on Axis III, stated:

While [the veteran's] case is somewhat 
more difficult to interpret due to 
significant physical illness (muscular 
dystrophy), it should be noted that prior 
to becoming disabled in 1978 due to his 
muscular dystrophy, this veteran clearly 
describes work related impairment due to 
PTSD related symptomatology as early as 
1975.  In 1975, he had problems dealing 
with co-workers due to irritability, 
would start fights at work (not drinking 
during these time periods), and at one 
point this veteran pulled a gun on a co-
worker. . . . Because he became 
physically disabled in 1978, he has no 
further work history to obtain beyond 
this time.  He remains permanently 
disabled at this time and cannot be 
expected to obtain and maintain gainful 
employment.

The examiner indicated that PTSD made the veteran 
unemployable and assigned to him a GAF score of 40.  

Other private and VA medical evaluations rendered prior to 
the Board Remand of March 1999 resulted in a diagnosis of 
PTSD and are pertinent to the period of time covered by the 
PTSD evaluation under review do not address the question 
whether PTSD makes the veteran unemployable.  However, the 
reports of these evaluations show that they resulted in GAF 
scores of 55 (evaluation at Mountain Comprehensive Care 
Center in March 1991), 55 (VA evaluation in connection with 
PTSD program in March 1992), 54 (VA examination in December 
1992), 40 and 55 (on entrance and discharge, respectively, at 
VA inpatient examination and observation in December 1992), 
and 45 (VA examination in November 1998).

On the basis of the evidence, the Board finds that the 
veteran has been unemployable because of his PTSD.  The 
medical professionals who have considered the question have 
declined to affirm the proposition that the presence of 
muscular dystrophy means that the veteran cannot be 
considered to be unemployable because of this PTSD.  Indeed, 
their comments are to the contrary, and they have declined to 
draw a distinction between the effects of muscular dystrophy 
and those of PTSD on the ability of the veteran to obtain and 
retain employment.  The Board considers these assessments to 
say that the distinction cannot properly be made.  That being 
the case, unemployability must be attributed to the PTSD 
disability.  See 38 C.F.R. §§ 3.102; 4.3; Mittleider v. West, 
11 Vet. App. at 182 (1998); cf. 38 C.F.R. § 4.14.  The 
professional assessments are supported by the account given 
by the veteran of his own PTSD symptoms and the observations 
of his spouse concerning his behavior, both of which 
represent competent evidence of the degree of disability.

The conclusion of the Board that the veteran's PTSD has 
resulted in unemployability, although primarily based on the 
explicit pronouncements in the pertinent medical or social 
evaluations, also takes into account the GAF scores assigned 
during evaluations conducted during the period in concern.  
Most of these scores have been in the range of either 41 to 
50 or 31 to 40.  The Court has held that GAF scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  Citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed.) (DSM-IV), the Court has observed that a 
GAF score of 50 indicates "'[s]erious symptoms (such as 
suicidal ideation, severe obsessive rituals OR frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (such as having no friends or being 
unable to keep a job).'"  Richard, 9 Vet. App. at 267 
(emphasis added).  

Thus, the Board finds that the veteran's PTSD has merited a 
schedular rating of 100 percent under the regulations in 
effect prior to November 7, 1996.  Johnson, 7 Vet. App. at 
97.  The Board has considered whether the 100 percent rating 
should extend from the effective date of the current 70 
percent, October 11, 1991, in light of the evidence showing 
that the veteran received GAF scores of 55 in 1991 and 1992.  
See Fenderson.  However, the evidence also shows that the 
veteran had a GAF score of 40 during that period.  Reasonable 
doubt on this question has been resolved in his favor.  
38 C.F.R. §§ 3.102, 4.3. 

Accordingly, a 100 percent evaluation for PTSD will be 
granted effective from October 11, 1991.



ORDER

A 100 percent evaluation for PTSD is granted effective from 
October 11, 1991, subject to controlling regulations 
applicable to the payment of monetary benefits.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



